Case 2:20-cv-00180-JLB-MRM Document 46-18 Filed 07/01/20 Page 1 of 6 PageID 3888




  to heart in the way that we do now, as a reflection of who this person was and is, and
  what he became.




  DuVernay and Jerome on the set of ‘When They See Us.’ Photo credit: Atsushi
  Nishijima/Netflix

  Atsushi Nishijima/Netflix

  This story had never been told from the perspective of the five men. How
  did you approach that challenge?
  I started just speaking with the men first. That was my first way in. And from there I
  folded in all of the court transcripts, different records and files that we were able to get a
  hold of through public means or private transfer. We then read every single stitch of
  press coverage to really get an understanding of the ways in which this was being
  reported, to understand the propaganda around this case. You know, there was a study
  done that 89 percent of the articles that were written at the time, by the New York
  papers, didn’t even use the word “alleged.” I also talked with academics to get
  underneath the state of New York City at the time. What were the political motivations?
  But it always came back to the men and then their families. Over a four-year period, it
  was just exhaustive. Interviews, but sometimes just spending time. Lunches, dinners,
  just getting to know them. Sometimes it’s the little things more than just the core
  stories.
  Many directors say that working with young actors can be challenging.
  Jharrel Jerome, who plays Korey Wise, is now 21 and had experience from
  Barry Jenkins’ Moonlight, but some of the other young stars haven’t gotten




                                                                                  P-APP002897
Case 2:20-cv-00180-JLB-MRM Document 46-18 Filed 07/01/20 Page 2 of 6 PageID 3889




  as much notice. Can you tell us about the five young men who play these
  boys?
  A Wrinkle In Time, where I was directing young actors, certainly helped me in this
  endeavor. My approach was to make sure that they had context for what they were
  doing. They got packets on the case. I asked them to research it like homework. You’re
  just not in your scene — you’re in a four-part saga, and you have to hold up your end of
  the tent, so we can all get under. So really understand and know what you’re doing.
  And then on top of that, [all of the actors, adults and boys,] met and spent time with the
  men they were portraying. And it was a little more challenging for the boys because
  they’re meeting men, right? It didn’t necessarily help them interpret their characters
  who are boys. But it gave them a sense of “This is serious.” You know what I mean? You
  are playing this man standing before you — look in his eyes. It’s on you to tell part of the
  story that is paramount to the way that he exists now. I had to pick boys who had a level
  of intelligence and sensitivity to be able to revive that beyond their technical ability as an
  actor.
  Jerome was the only one who portrayed his character all the way through.
  What went into that decision?
  There were submissions of over 7,000 boys and men. I saw, maybe 200, 300. And that’s
  a lot for these parts. So the process was very much one of list-making: “These 30 people
  might be able to be this guy. These seven people could play this person as a kid.” You’re
  putting together the pieces of a puzzle. I’d find a boy that I loved, but I couldn’t find a
  man to match him, that looked like him, or vice versa.
  And so with Jharrel, I found him to be on multiple lists. He was on a list of someone
  who could play a kid and he was on a list of being able to play a man. And his auditions
  for both were stellar. I thought, “God, am I gonna break form and have one be played by
  one person, while the rest are played by two?”
  But it really came to be perfect because he has his own bottle episode, his own part —
  the finale episode is his episode. So it really served for a seamless transition from boy to
  man within the final part of the piece. And he was adept at playing both and did it
  beautifully.
  How did you decide to break up the story the way you did?
  Well, I always knew that Korey was going to have his own part.
  Why is that?
  Because when I first met Korey, within 15 minutes he said, “There is no Central Park
  Five, it’s four plus one.” And I never forgot that. He looked me in the eyes and he said,
  “They had an experience and I had an experience. They are not the same.” He had some
  pain and some anger about being lumped in to the Central Park Five when the four were
  in juvenile hall detention. They eventually all went to adult prison, but they got out
  when he was continuing to serve time. And he was always in an adult prison; he never
  experienced juvenile detention. Going into Rikers at age 16, as you see in the piece, it
  made a very singular experience. And I wanted to honor that, so I knew I had to find a
  way to break him out. And as I started working on it with my co-writers — Robin
  Swicord, Attica Locke, Michael Starrbury — the three of us really were able to get in
  there and wrestle the story down to the ground.
  The one thing that I did walk in the door knowing was: “We will start in the park.” We
  will start on the day that it happened, but we will show these boys being free and being
  themselves before the incident happened, so that it doesn’t just start in the precinct.




                                                                                 P-APP002898
Case 2:20-cv-00180-JLB-MRM Document 46-18 Filed 07/01/20 Page 3 of 6 PageID 3890




  And we will end with Korey in his own space and in his own time. Those were the
  beginning and end, the big pillars of the piece. That came pretty quickly upon talking to
  the men.




  DuVernay and Caleel Harris, who portrays a young Antron McCray, on set. Photo
  credit: Atsushi Nishijima/Netflix

  Atsushi Nishijima/Netflix

  Not to age us both, but we were both around the age of those boys when this
  all happened. How did you personally experience this story, in real time?
  I was a junior in high school on the West Coast. I grew up in Compton. I remember
  hearing the story, not so much for the details because I don’t remember that. I do
  remember honing in on the word “wilding” and not knowing what that meant, and
  calling a cousin in New York and saying, “What’s wilding?”
  He said, “We don’t know what that is, we think they mean ‘wilin’ out,’ wilding.” And I
  was like, “Wilin’ out like, like hanging out, like having fun?” And he’s like, “Yeah.” And I
  remember so clearly thinking…”Oh.” I couldn’t believe that word was being used on the
  news as fact when it was something that was manufactured, and the people who’d been
  supposedly using it didn’t even know what it was.
  How did this film stretch you as an artist?
  It’s the hardest thing I’ve ever done. Selma was hard. But this was very difficult. The
  only way I made it through was because every single thing I’ve done before prepared me
  for it. Working with children in A Wrinkle in Time. Working with the scale and scope
  of A Wrinkle in Time. Working with family issues in Queen Sugar and the family drama




                                                                                P-APP002899
Case 2:20-cv-00180-JLB-MRM Document 46-18 Filed 07/01/20 Page 4 of 6 PageID 3891




  in that genre. Working with the idea of the invisible victims of incarceration. The
  families, the mothers, the daughters, the sisters, the wives, in Wrinkle, in Middle of
  Nowhere. All of the historical context I had in 13th. Each one of those things led me to
  this.
  Did the process wear on you personally?
  Even though I felt depleted by the subject matter, I think I was just tired. I was coming
  back-to-back off Wrinkle. I had one weekend from the London premiere of Wrinkle to
  walking into my office on Monday with the director of photography and the first
  assistant director to prep this. I was on fumes. And the only thing that got me through
  was the passion and the experience. What this piece taught me was you’ve done a lot and
  you’ve learned a lot, and you have an arsenal, and you have tools, and you have the skill
  set to get through the tough moments even when you don’t think you can.
  The year of these events, 1989, was pivotal for me. I was 13 going on 14. I
  remember the Central Park Five, Do the Right Thing, the music. I
  remember coming into consciousness about how hard things are for black
  people. It hit home watching it how you made that year a character in this
  film.
  Yeah, you want to drop people into 1989. But really, you’re talking about only the first 10
  minutes of the movie, because after that you go inside of a precinct. In Episode Two,
  you’re in courtrooms for most of it. Or you’re in their homes. So I really only had that
  first 10 minutes — and I spent a lot of time on that. I got to get you there quickly. I got to
  make you feel how it was to be a black boy in Harlem, free and happy, you know,
  hanging out with your friends, going to a party, talking to your girlfriend, talking to your
  dad, eating chicken, walking home. All those things in the short amount of time before it
  all goes wrong. It’s basically the last day of their youth.
  I have to show you as quickly and powerfully as I can to start it off. The music had a lot
  to do with that. You know, I love the fact that the first two songs that you hear fully in
  the film are [by] Special Ed and Public Enemy. And then the last two songs of the whole
  piece are Frank Ocean and Nipsey Hussle. And that’s the idea: that this much time has
  passed in between, and we’re still talking about this case. It’s still a lot that’s unresolved
  about how it happened and why. And we have to really interrogate it all so we can get to
  a place where we’re clear, so it doesn’t happen again.
  How did the men respond to the film when they saw it?
  Well, you know, their response is what has put me in a place where I’m not reading
  reviews for the first time in my career.
  I was a publicist, so I work with a lot of critics, and I have great respect for the press. But
  for me, as a filmmaker early on I allowed reviews to be the measuring stick of my
  success. And with this piece I’m like, “I don’t need to read them, because [these men]
  told me what they thought, and they’re who I care about.” I set out to tell their story and
  I worked four years to get it right. Every day on set I was trying to honor them, stay true
  to them, add things that would help would honor them, take away things that wouldn’t,
  focus on the story that they wanted to tell — finally.
  I sat behind them in a screening room a month and a half ago in L.A. — and it was
  a small screening room. We had three rows. They were in the second row; I was in the
  third row in the corner. I could see them. I put myself at an angle where I could see all
  their faces illuminated by the light from the screen. I knew the film so well that I could
  just watch them watch it. All four parts.




                                                                                  P-APP002900
Case 2:20-cv-00180-JLB-MRM Document 46-18 Filed 07/01/20 Page 5 of 6 PageID 3892




  It was the most humbling, magnificent, jaw-dropping and truly spiritual experience that
  I’ve had as a filmmaker. No awards show, no review, no nothing, no billboard, nothing
  has ever even come close. All those measuring sticks of success paled in comparison to
  that moment, and it was the best four and a half hours I’ve ever had as a filmmaker.
  Needless to say, they were very emotional throughout the screening. They held hands,
  they hugged, they cried, they cheered, they saw themselves. And so when I’m asking
  people When will you see them?, I’m asking by seeing them, will you see all of the boys
  and girls and men and women who are black or brown, who are unseen or who are seen
  through the lens of criminality?
  It all happened in that afternoon, and it was transformative for me in the most beautiful
  way. I was so grateful for it.
  Popular on Rolling Stone
  Volume 0%




                                                                              P-APP002901
Case 2:20-cv-00180-JLB-MRM Document 46-18 Filed 07/01/20 Page 6 of 6 PageID 3893




                                                                                   P-APP002902
